UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington D.C.20549 FORM 10-Q/A (Amendment No. 1) {X}QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15 (d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended September 30, 2008 OR {}TRANSITION REPORT PURSUANT TO SECTION 13 OR 15 (d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number 0-5896 JACO ELECTRONICS, INC. (Exact name of registrant as specified in its charter) NEW YORK11-1978958 (State or other jurisdiction of (I.R.S. Employer Identification No.) incorporation or organization) , HAUPPAUGE, NEW YORK11788 (Address of principal executive offices)(Zip Code) Registrant's telephone number, including area code:(631) 273-5500 Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15 (d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. YesXNo Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non- accelerated filer or a small reporting company.See definition of “large accelerated filer”, “accelerated filer” and “small reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer ¨Accelerated filer ¨Non-accelerated filer oSmaller reporting company ý (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes NoX DOCUMENTS INCORPORATED BY REFERENCE. None EXPLANATORY NOTE We are filing this Amendment (this “Amendment”) to our Quarterly Report on Form 10-Q for the quarter ended September 30, 2008 (the “2008 Form 10-Q”) as filed with the Securities and Exchange Commission, or the SEC, on November 18, 2008, to amend the certifications of the Chief Executive Officer and the Principal Financial and Accounting Officer originally filed as Exhibits31.1 and 31.2, which inadvertently included an incorrect version of paragraph 4 of the certification.This Form 10-Q is solely limited to correcting the certifications.Since this Amendment does not reflect events occurring after the filing of the 2008 Form 10-Q or modify or update those disclosures affected by subsequent events, all information other than the language of the certifications is unchanged. PART II – OTHER INFORMATION Item 6.Exhibits Exhibit 31.1 -Rule 13a-14 (a) / 15d-14 (a) Certification of Principal Executive Officer Exhibit 31.2 -Rule 13a-14 (a) / 15d-14 (a) Certification of Principal Financial Officer. S I G N A T U R E Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned thereunto duly authorized. February 24, 2009 JACO ELECTRONICS, INC. (Registrant) BY:/s/ Jeffrey D. Gash Jeffrey D. Gash, Executive Vice President, Finance and Secretary (Principal
